Plaintiffs in error were jointly informed against by the county attorney of Grady county for the offense of unlawfully conveying intoxicating liquors in said county. The jury assessed the punishment of G.L. Elliott at sixty days confinement in the county jail, and one hundred dollars fine, and Carsie Elliott at thirty days confinement in the county jail and fifty dollars fine. From judgments entered in accordance with the verdict, the defendants appeal. The Attorney General has filed a motion to strike the case-made, and for grounds of said motion shows:: *Page 660 
"That the attempted appeal is from a judgment of conviction for a misdemeanor, to-wit: for violation of the prohibitory law; that the judgment was rendered on the 12th day of April, 1913, at which time the court made an order allowing plaintiff in error sixty days in which to prepare and serve a case-made, and allowed ninety days from said date in which to file a petition in error in this court; that thereafter on the 12th day of June the court purported to make an order extending the time heretofore allowed, but that the court was without jurisdiction to make the said order in that the original sixty days had expired."
Thus it appears that the order extending the time for serving the case-made was made on the 61st day after the judgment was rendered. Under the statute the trial court in a misdemeanor case has no authority to extend the time after the expiration of sixty days from the day judgment was rendered. The motion to strike the case-made must therefore be sustained. There is no question of law presented upon the transcript for the determination of this court. The judgments of conviction will, therefore be affirmed.